Citation Nr: 1743630	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


Entitlement to service connection for a low back disorder, to include lumbar degenerative disc and facet joint disease (DJD), to include as secondary to a service-connected left fibula disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel




INTRODUCTION

The Veteran actively served in the Army from June 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  

The Board remanded the claim in January 2015 to develop it further by VA examination, to deliver VCAA notice and to gather additional records, if any.  On May 15, 2015, a VA examiner examined the Veteran and further records collected to produce an opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The undersigned Veterans Law Judge (VLJ) presided over a July 2014 Videoconference Hearing at which the Veteran testified, of which the transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records Virtual VA and the Veterans Benefits Management System (VBMS) maintain to ensure it considers the totality of the evidence.

The Board has returned this appeal to its original place on the docket because it previously remanded it.  38 C.F.R. § 20.900(a)(1).  


FINDING OF FACT

The low back disability manifested more than one year after separation, and is not shown to be causally related to an in-service event, injury or disease; or to have been caused or aggravated by another service-connected disability.




CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2015, letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).     

Although this notice was delivered after the initial denial of the claim, the RO subsequently readjudicated the issues based on all the evidence in the May 2015 Supplemental Statement of the Case (SSOC) and again denied the claim. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in processing his claim and the late notice did not affect the decision's essential fairness.
 
Concerning the duty to assist, the record reflects VA has made reasonable efforts to obtain relevant records the Veteran has adequately identified, including his service treatment records, post-service treatment records, and VA examination reports.

Also, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). On May 15, 2015, a VA examiner examined the Veteran and his medical records, and produced a written opinion, to comply with the Board's remand.  The examination and its associated expert medical opinion are sufficient evidence to decide the claim because it considered the Veteran's prior medical history and provided an adequate opinion.  Based on the foregoing, the Board finds the examination report thorough, complete, and sufficient to address the claim.   

II.  Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a low back disability, to include as secondary to his service-connected left fibula disability.  For the reasons stated below, the Board finds that service connection for the low back disability is not warranted on a direct, presumptive, or secondary basis. 

First, to begin to analyze the Veteran's claim under the theory of direct service connection, he has shown by the evidence of record that he suffers a present low back disability to meet the first element. The May 2015 VA examiner diagnosed his low back disability; and numerous records show treatment and private practice doctors consulting him for the low back pain and prescribing medications and treatment routines.  Thus, the first element is met.    

Second, the Veteran has shown he incurred an injury while in service to meet the second element of direct service connection.  He was involved in a car accident in November 1972 while in service. Thus, the second element is met.    

Finally, the sole question before the Board remains whether a nexus links the Veteran's current low back disability to his service. The Veteran argues that his car accident in November 1972 caused his current low back disability. At his hearing before the Board, the Veteran testified he experienced low back pain immediately after his car accident in November 1972;  but his service treatment records (STR) do not show him saying anything about his back to substantiate his claim to his treating physicians.  They are silent as to back pain of any sort.  Nor do the Veteran's private medical records reveal him complaining of back pain until an incident in 1988 while working, to which he also testified at his hearing.  While the Veteran is competent to testify to lay facts he has observed during or after service, such as the onset or persistent back pain symptoms at the time of the car crash, he is not competent to opine as to a causal relationship between his in-service car crash and his low back disability; because determining that requires medical expertise. Jandreau, 492 F.3d at 1377.  Thus, his statements concerning a medical nexus are neither competent nor entitled to weight.    

While his independent medical records show low back pain, they suggest intercurrent incidents causing back pain beginning in 1988 while working, but not before that year.  The Veteran has stated, in filings and at his hearing before the VLJ, that his low back disability onset in August 1988, as the Institute for Low Back and Neck notes, when he twisted his back while working as a painter, for which he collected state workers' compensation benefits.  And again later in several work injuries noted by independent medical professionals, including by Medical Evaluation, Inc., dated in August 2005, which notes a back-related incident in July 2003; while again working.  In spite of these intercurrent incidences, however, the Veteran has never said his observed back pain has been continuous since he separated from service in 1973, which is necessary to establish the nexus element of service-connection.  

On remand, VA provided an examination to the Veteran in May 2015. The VA examiner opined that it was less likely as not that the Veteran's low back disability, diagnosed as Lumbar Degenerative Disc and Facet Joint Disease.  The examiner highlighted the 1988 work injury as well as the normal low back examination in 1973, as follows:  "A VA examination performed 6-21-1973 provides evidence to the contrary.  He was thoroughly examined and had his claims addressed, but no back symptoms were claimed or related to the examiner.  His the (sic) back examination was normal at that time.  The first documentation that supports chronic back problems in 10-12-1988, 25 years after his departure from service."  Instead, he opined that the DJD was due to aging as follows:  "It is most likely the veteran developed degenerative disc disease as he aged and the condition became acutely manifest during the several work-related injuries that are clearly and unmistakably documented by medical professionals."  The Board finds the examiner is competent to render such the medical opinion and finds that it is credible and probative due to the well-reasoned rationale he offered.  Thus, the Board lends great weight to the doctor's opinion in this analysis relative to the lay evidence.   

Consequently, the Board finds the preponderance of evidence weighs against finding a causal nexus between the Veteran's low back disability and his active duty service, based on the competent and credible lay and medical evidence of record. While the Veteran is competent to describe his low back pain since service, the  May 2015 VA medical opinion outweighs the lay statements, because the examiner, a competent and credible medical professional, supported his opinion by a well-reasoned rationale. The Board finds service connection on a direct basis is not warranted for the Veteran's low back disability because the third element of service connection has not been met. 38 C.F.R. § 3.303.

Second, turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with degenerative joint disease (DJD), which is encompassed by the broader listed disease of arthritis, and is therefore a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, both of these theories of entitlement potentially apply. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.  Nevertheless, the VA examiner could not identify medical evidence such as complaints, examinations or treatments in the intervening years since service to meet the regulatory standard of chronicity and continuity to connect the Veteran's present low back pain disability to his service that concluded in 1973.  38 C.F.R. § 3.303(b).  

The Veteran has not shown continuity of symptomatology otherwise to substantiate his claim because a review of his STRs reveals them silent as to complaints of back pain in service or within the presumptive period after it.  He has not stated or shown his current low back disability began or manifested within one year of service; and in fact has stated it onset in 1988.  Service connection is not warranted on this indirect theory. The evidence of record does not show that a low back disability first manifested within the first post-service year or manifested during service to a sufficient degree to identify the disease. 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331. The Veteran's treatment records are silent of any complaints of low back disability or diagnoses at any time prior to 1988--over twenty-five years after the Veteran separated from service in 1973. For example, a clinical record noted his chief complaint of "pain, left leg," after hospitalized twenty-eight days commencing December 4, 1972 and discharged January 2, 1973.  Similarly, his Medical Board dated January 31, 1973, extensively describes his leg pain from a noted pre-service condition, but speaks nothing of low back pain.  The Veteran has stated himself his disability did not onset until 1988, of which he testified as follows due to the severity of incident:  "I had a back injury in 1988 of my low back also...I had a bulging disc in my low back.  I was bending over and I picked up a can reducer and I twisted.  And I was laid up there for two years on that one."  
 
Third, turning to the theory of secondary service connection, the Veteran has a diagnosed low back disability and is service-connected for a fibula disability.  Thus, he has met the initial elements of establishing secondary service connection, leaving again the sole question of establishing a nexus to link his low back disability to his service-connected fibula.  However, the medical records do not evidence any residuals of the fractured and subsequently healed fibula, as his medical board proceedings documented in June 1973.  Nor has the Veteran sought additional treatment or complained of the service-connected, fractured fibula to the time of his VA examination in 2015.  The examiner further explained that the Veteran would have had to experience "a marked disturbance in gait or acquired limb length discrepancy" to aggravate his low back disability by way of the service-connected fibula.  Yet, the examiner noted their absence.  He also concluded the service-connected fibula did not aggravate the present low back disability; and stated that the Veteran's left fibula disability did not cause his low back disability.

Specifically, the VA examiner opined that "it is less likely as not that any current low back disorder is caused by the service-connected left fibula fracture residuals."  
The Veteran has asserted that his service-connected left fibula (leg) disability caused his low back disability. 38 C.F.R. § 3.310.  While the Veteran is competent to testify to lay facts he observed, he is not competent to opine as to a causal relationship between his service connected disability and his present back disability; because determining that requires medical expertise. Jandreau, 492 F.3d at 1377.  His statements concerning a medical nexus are not competent and entitled to no weight.    

The Board finds the VA examiner competent to render a professional medical opinion; and that his statements are credible, drawing on his training and knowledge of medicine.  Furthermore, the Board lends great weight to the medical examiner's medical opinion.  Consequently, the Board finds the preponderance of evidence weighs against finding the Veteran's service-connected fibula caused or aggravated his present low back disability. As such, secondary service connection is not warranted. 38 C.F.R. § 3.303.  

To conclude, the preponderance of the evidence weighs against the claim and therefore, the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  Service connection for a low back disability is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disorder, to include lumbar degenerative disc and facet joint disease (DJD), is denied.  




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


